J-A15008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROY C. MONSOUR                           :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 S&T BANK                                 :   No. 1432 WDA 2021

            Appeal from the Order Entered November 12, 2021
  In the Court of Common Pleas of Westmoreland County Civil Division at
                           No(s): 408 of 2021


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY BOWES, J.:                               FILED: JUNE 8, 2022

      Roy C. Monsour appeals, pro se, the November 12, 2021 order granting

summary judgment in favor of S&T Bank (“the Bank”). We affirm.

      On February 9, 2021, the Bank filed a complaint in mortgage foreclosure

alleging, inter alia, that Appellant defaulted on a promissory note (“note”) and

mortgage on a commercial property in favor of the Bank in the specified

amount of $495,000. Specifically, the Bank alleged that Appellant failed to

pay the monthly installments of principal and interests on the note. The Bank

attached the note and mortgage to the complaint as Exhibit A and Exhibit B,

respectively, and asserted that it provided Appellant the required notices

pursuant to the Mortgage Assistance Act of 1983.       Furthermore, the Bank

outlined the outstanding principal, interest, and late charges, and requested

judgment in the amount of $442,659.31.
J-A15008-22


      Appellant did not file an answer to the complaint. Instead, he filed a

counterclaim and motion to dismiss, which neither admitted nor denied the

mortgage default, the amount owing, or any other pertinent fact. Rather than

answer the factual averments in the complaint, Appellant asserted his own

counterclaim for monetary damages based upon a purported breach of a trust

that was not relevant to the mortgage foreclosure action. The Bank’s reply to

the counterclaim denied all of the pertinent allegations.

      Thereafter, the Bank filed a motion for summary judgment, which

asserted that Appellant’s response, “completely failed[ed] to admit or deny

the . . . relevant material facts set forth in [the c]omplaint as is required

pursuant to the Pennsylvania Rules of Civil Procedure [1029(a) and (b)].”

Motion for Summary Judgment, 4/14/21, at 1-2. The trial court summarized

the subsequent procedural history as follows:

            Oral argument on the summary judgment motion was set
      for July 22, 2021. [Appellant] did not timely respond to the
      summary judgment motion. Both parties filed various motions to
      be heard prior to the argument. [Appellant] filed a motion to
      compel discovery along with two pleadings entitled “Second
      Counterclaim and Motion to Dismiss with prejudice” and “Motion
      for Excusable Negligence.” [The Bank] filed a motion to quash a
      subpoena for attendance at the oral argument, along with a
      motion to strike [Appellant’s] second counterclaim . . . and to
      dismiss his counterclaims with prejudice.

            Prior to the argument on summary judgment, the [c]ourt
      ruled on the parties’ various motions. [The court granted the
      Bank’s motion to strike and request to quash the subpoena, and
      dismissed Appellant’s counterclaims.] Regarding [Appellant’s]
      request for “excusable negligence[,]” the [c]ourt considered
      [Appellant’s] pro se status and provided [Appellant] . . . additional
      time to respond to the summary judgment motion[.] All other

                                      -2-
J-A15008-22


      portions of the motion, as well as [Appellant’s] motion to compel
      were denied by order dated July 22, 2021. Upon the receipt and
      consideration of all relevant filings, [the trial c]ourt entered
      summary judgment for [the Bank] on November 12, 2021. .

Trial Court Opinion, 1/7/22, 1-2.

      As to the basis for granting summary judgment, the court first noted

that, “In an action for mortgage foreclosure, the entry of summary judgment

is proper if the mortgagors admit that the mortgage is in default, that they

have failed to pay interest on the obligation, and that the recorded mortgage

is in the specified amount.” Cunningham v. McWilliams, 714 A.2d 1054,

1057 (Pa.Super. 1998).

      Thereafter, the court reasoned that Appellant did not contest that: (1)

the loan is in default; (2) he has not continued to pay interest on the

obligation; and (3) that the recorded mortgage was in a specific amount. Id.

at 3-4. Moreover, the court found that Appellant failed to raise a defense to

the complaint or provide anything that would raise a genuine issue of material

fact precluding summary judgment. Id. at 4. Hence, it concluded, the Bank

“has met the standard for summary judgment in a mortgage foreclosure

action.” Id. This timely appeal followed.

      Appellant complied with the trial court’s directive to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

However, Appellant’s eight-page Rule 1925(b) statement asserted eleven

complaints, many of which included enumerated sub-issues, relating to, inter

alia, the purported breach of trust, “Appellant’s Status and Standing as

                                    -3-
J-A15008-22


Beneficiary and Private American/Pennsylvanian in esse [sic] and sui juris[,]”

bias, prejudice, and “material irregularity”, and the “mandatory requirements

of Generally Accepted Accounting Principles (GAAP) per Title 12 of the United

States Code, § 1831n(a), Financial Standards Board Publications, Security and

Exchange Commission (SEC) Regulations, IRS, the Federal Reserve Bank

Regulations and the Uniform Commercial Code (UCC).”               Rule 1925(b)

Statement at 1-8.

       At the outset, we address whether these various claims are preserved

for our review.1 An appellant waives all matters for review where he identifies

an excessive number of issues in the concise statement. See Jones v. Jones,

878 A.2d 86 (Pa.Super. 2005) (holding that a seven-page, twenty-nine issue

statement resulted in waiver). Similarly, we may also find waiver where a

concise statement is too vague. See In re A.B., 63 A.3d 345, 350 (Pa.Super.

2013) (“When a court has to guess what issues an appellant is appealing, that

is not enough for meaningful review.” (citation omitted)).           While Rule

1925(b)(4)(iv) provides that the sheer number of issues is not sufficient

grounds to find waiver “[w]here non-redundant, non-frivolous issues are set



____________________________________________


1  Appellant reiterates several of these allegations among the twenty-nine
issues that he lists in his brief as the statement of the questions involved. See
Appellant’s brief at 6-9. In this vein, Appellant’s brief is defective insofar as
it fails to present any lucid legal argument. Instead, consistent with his Rule
1925(b) statement, Appellant alleges various arguments that are irrelevant to
the propriety of the court’s entry of summary judgment in the mortgage
foreclosure action.

                                           -4-
J-A15008-22


forth in an appropriately concise manner[,]” that concession does not negate

the requirement that the Rule 1925 statement facilitate appellate review. See

Kanter v. Epstein, 866 A.2d 394, 401 (Pa.Super. 2004) (holding that “[b]y

raising an outrageous number of issues” in a Rule 1925(b) statement, an

appellant impedes the trial court’s ability to prepare an opinion addressing the

issues on appeal, thereby effectively precluding appellate review). As outlined

supra, Appellant’s litany of irrelevant complaints hinders our review.

      Instantly, the trial court stated that the Rule 1925 Statement “was

neither concise nor coherent.” Trial Court Opinion, 1/7/22, at 4. Critically,

the court observed that Appellant made “no attempt to even address the

straightforward standard for summary judgment in a mortgage foreclosure

action or t[he trial c]ourt’s   application thereof.” Id.   at 4-5.   The court

continued, “Instead, [Appellant’s] Statement of Errors once again recites out-

of-context and irrelevant law and repeats the illogical claim that somehow [the

Bank] owes him . . . money.” Id. at 5.

      Our review of Appellant’s Rule 1925(b) statement confirms the trial

court’s description. Appellant’s status as a pro se litigant does not entitle him

to any special deference.    Indeed, “[a]ny layperson choosing to represent

[herself] in a legal proceeding must, to some reasonable extent, assume the

risk that [her] lack of expertise and legal training will prove [her] undoing.”

See Branch Banking & Tr. v. Gesiorski, 904 A.2d 939, 942 (Pa.Super.




                                      -5-
J-A15008-22


2006). It is beyond cavil that this Court will not act as appellate counsel.

Smathers v. Smathers, 670 A.2d 1159, 1165 (Pa.Super. 1996).

      Nowhere in the rambling, disjointed Rule 1925(b) statement does

Appellant assert any allegations of error regarding the salient issues, namely

the court’s application of Cunningham v. Williams, supra, and its decision

to enter summary judgment on the basis of that analysis. Accordingly, we

conclude that, pursuant to Pa.R.A.P. 1925(b)(4)(vii), Appellant waived review

of this appellate claims.

      As Appellant’s noncompliant Rule 1925(b) statement failed to preserve

any basis for this Court to disturb the order granting summary judgment in

the foreclosure action, we affirm it.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2022




                                        -6-